                        DOC 110
                        "n           -II [0
             ?1'; J/"   I   I L,',   I, '   II: 42                James R. Turner#122766-A
                                                                  Stanley Correction Institution
                                                                  100 Correctional Drive
                                                                  Stanley, Wisconsin
                                                                            54768

Clerk Of Courts Office
United States District Court for
the Western District of Wisconsin.
120 North Henry Street, Room #302.
Madison, Wisconsin. 53703




Re:James R. Turner V. Michael                        Dittmann   et al
Case No. 17cv-642-jdp/                 Notice Of Appeal.


      Dear Clerk Of Courts:

       Plaese find enclosed herewith, for immediate Docketing with
the Clerk of Courts office, Pro se Prisoner Petitioner Notice Of
Appeal. F.R. A. P .• Rule IO(b)(I)(B) "Statement On Transcripts"
and Circuit Rule 3(c) "Docketing/Jurisdictional   Statement". Herein
please find the origional Draft(s) of these listed procedureal plead-
ing(s), required for the initiation of Petitioner Appellate review
of the District Court. 12/20/2018.

Thank You, for your time and attention                          hereto.


                                            Respectfully    Submitted     by
                                            90rm Q)V"JWf"ill,Q'J't~?
                                        c1ames R. Turner          122766-A
                                                                               _
              *122766
J~i,tdb Ta~ll~r
Stanley Correctional Institution
100 correctional Drive
Stanley, Wisconsin
54768




                                   Clerk Of Court
                                   United States District Court
                                   of the Western District of Wisconsin
                                   120 North Henry Street, Room#320
,January 10, 2019                  Madison, wisconsin 53703




                        53703-430499      111'11'','II 'Iii' ,11'11",," ,11'1'" I', ,'11,11,1',11'"I'"   I"   II
-                                                           7




                                                          -.      :;
                                                       .~-;..JJIc ~.




                                    'of       .
                                  •• .-c,4:;: ~
                                  :~~~':(,        ••              •,•
                                           ,,',
                    ,   ""

         ("
         ()
          .--'-
              c
              (1\
              :P
    \0         sa
               ~
     -


                             ."




-
